Citation Nr: 1736353	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected residual of injury of the second toe.

3.  Entitlement to a rating in excess of 10 percent for residuals of injury of the second toe, right foot.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

During the Board hearing, the Veteran testified that the pain from her right toe/foot disability, in part, led to her decision to retire from nursing as she could not stand as she needed to for her work.  As such, it follows that a request for a TDIU has been reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). Therefore, the Board will exercise jurisdiction over the issue of the Veteran's entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Upon review of the claims file, the Board believes that additional development on the claims on appeal is warranted.

Low Back

The Veteran contends that her low back disability first manifest in service related to injuries incurred therein, including as a result of a patient falling on her and moving heavy wall lockers.

In various written statements and during her Board hearing, the Veteran expressed that her back pain began in service after a patient fell on her in 1975 or 1976.  She indicated that as a result of this incident, she had to be airlifted back to Darnall Army Hospital at Fort Hood, and was put on profile for 2 weeks.  She also noted that she continued to experience low back pain but continued with her service duties without complaint. The Veteran indicated that she had re-injured the back since service, but the initial onset of pain was in service. 

The Veteran's service treatment records of record appear to be incomplete and include only a discharge examination and report of medical history.  On the September 1977 report of medical history at discharge, the Veteran did report back pain, and the physician's statement noted occasional low back pain.  However, the spine was noted to be normal on examination at discharge.

Following service, VA treatment records dated as early as 2011 reflect the Veteran's report of a long history of low back pain.  MRI dated in November 2011 revealed bilateral spondylolysis at the L4 level, degenerative disc disease, and degenerative facet disease.

The Veteran was afforded a VA examination in July 2014, at which time she reported injury to the back in service when a patient fell on her.  

After interview and physical examination, the examiner diagnosed degenerative arthritis of the spine.  The examiner opined that the claimed low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that she found no medical documentation for diagnosis, injury, complaint, or treatment of a back condition in service.  Therefore, she was unable to resolve this without resorting to speculation.

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382   (2010).  In this case, the Board finds that there is insufficient rationale for the 2014 VA examiner's speculative opinion.  The examiner did not consider the Veteran's statements as to injury and onset and continuous nature of her symptoms, nor did she note that the Veteran reported occasional back pain at the time discharge from service.

For the foregoing reasons, the Board finds that the July 2014 examination is inadequate, and an additional medical opinion is necessary to resolve the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Moreover, records from the Darnall Army Hospital are not associated with the claims file, and efforts to obtain these and any other outstanding records should be undertaken. 

Psychiatric Disorder

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  She alleges that this disorder is due to a number of traumatic events in service involving sexual assault.  She reported that she was date raped while serving, and that her first husband was very abusive, going so far as to shoot at her while she was in service.

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  In this regard, evidence from sources other than the Veteran's service records may corroborate the her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

In this case, the Veteran was afforded a VA examination in October 2015, at which time the examiner indicated that the Veteran had a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual of Mental Disorders (DSM)-5 criteria.  However, the Board observes that the examination report reflects that there was only one item checked for criterion E, when two or more are indicated for diagnosis of PTSD.  In addition, the examiner did not indicate whether the Veteran's stressor regarding a sexual assault in service was corroborated/verified.

In an addendum opinion in December 2015, the examiner noted given the behavioral markers in the medical records, along with the Veteran's credible reports regarding the military sexual trauma, there was sufficient markers-namely that she had been terminated from a job in 2012 and the findings of the 2015 examination-- to conclude that she experienced an in-service stressful event sufficient to support a diagnosis of PTSD.

The AOJ noted that these markers were decades after military service and did not verify the in-service stressors, and therefore requested another examination.

The Veteran was afforded another examination in February 2016.  That examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria, and rather diagnosed unspecified depressive disorder.  The examiner noted that therefore, markers to support a traumatic incident to support diagnosis of PTSD were not necessary.

The examiner further opined that the Veteran's unspecified depressive disorder less likely than not occurred in or was caused by service.  She noted that it was plausible that the Veteran's current job-related stressors were causing some emotional difficulties that reminded her of the past; however, it is less plausible that her reported, untreated military sexual trauma stressors form the 1970s were the result of her low libido and lack of interest in socializing nearly 30 years later.  Rather, she found these to be more likely due to the Veteran's stress and concerns over needed financial resources.

VA treatment records dated from July 2016 reflect that the Veteran related stressors in dealing with her on job as a correctional nurse, dealing with issues from former jobs including losing her job at VA in 2014, and with chronic pain issues.  She also reported a history of military sexual trauma.  A diagnosis of trauma-related anxiety, depression, and sleep disturbance was indicated.

A September 2016 individual counseling report notes diagnosis of unspecified trauma and stressor related disorder and unspecified depressive disorder.  

In sum, the record contains examinations with conflicting diagnoses, particularly with regard to the examination findings, as to whether diagnosis of PTSD is warranted.  The 2016 VA examiner also appeared to use an incorrect standard in finding it "less plausible" that the Veteran's current psychiatric symptoms were related to service. In addition, the VA treatment record discuss psychiatric symptoms in dealing with chronic pain issues, raising the question of whether a psychiatric disorder is secondary to service-connected residuals of injury of the second toe, right foot.

Based on the foregoing, the Board concludes that additional examination to clarify the Veteran's diagnosis and provide an opinion regarding the etiology of any diagnosed psychiatric disorder is warranted. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79 (2006).

Second Toe, Right Foot

During the Veteran's Board hearing, she alleged that her disability involving the second toe of the right foot had worsened since her most recent examination, requiring more frequent treatment by a physician.

Moreover, the Veteran's residuals of injury of the second toe, right foot are evaluated under Diagnostic Code 5284.  Notably, VA's General Counsel has determined that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  See VAOPGCPREC 9-98.  However, the last VA examination did not included range of motion testing on either active or passive motion.  In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joints that are painful, whether or not they are evaluated under a Diagnostic Code predicated on range of motion measurements.  .

The Board therefore finds that additional examination is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124  (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

TDIU

On remand, the AOJ should develop the TDIU claim, including sending the Veteran the appropriate letter to ensure compliance with all notice and assistance requirements under the Veterans Claims Assistance Act of 2000.  The Veteran should be advised to submit a VA Form 21-8940 and submit any related employment records, or information and authorization to obtain any relevant records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the record and send an appropriate letter to the appellant to ensure compliance with all notice and assistance requirements with respect to her TDIU claim. The AOJ should forward the appropriate forms, VA Form 21-8940 and VA Form 21-4192 for completion.  Any relevant employment records identified should be obtained.

2.  Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

The AOJ should also attempt to obtain records pertaining to treatment of the back from the Darnall Army Hospital at Fort Hood dated in 1975 and 1976. 

 If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request that she submit the outstanding evidence.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed back disorder. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should identify all low back disorder(s)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability first manifest in service or within one year of discharge thereof, or is otherwise medically related to service, to include her reports of injury therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner is also asked to consider and address the Veteran's report of initial injury in service, as well as in-service treatment records documenting occasional low back pain at service discharge as well as the Veteran's report of chronic low back symptoms since service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disorder. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of an in-service sexual assault.  If the examiner determines that an in-service sexual assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD (according to the DSM-V) as a result of the in-service sexual assault, or any other identified in-service stressor. The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

In rendering a diagnosis, the examiner is asked to consider and address the conflicting diagnoses on VA examination in 2015 and 2016.

The examiner should also identify all current psychiatric disorders other than PTSD.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder 1) had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to include any pain associated with the service-connected right second toe/foot disability.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

5.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected residuals of injury of the second toe, right foot. 

The claims file should be made available to the examiner for review in connection with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner should describe all current manifestations of the Veteran's right second toe/foot disability, and indicate whether any residuals are moderate, moderately severe, or severe.  In addition, the examiner should provide range of motion findings with respect to the feet, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the feet are used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's right second toe/foot disability on her ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

6.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




